DISSENTING OPINION BY
Senior Judge FRIEDMAN.
I respectfully dissent. The law is clear that, under the doctrine of nullum tempus, statutes of limitations are inapplicable to actions brought by Commonwealth agencies unless a statute expressly provides otherwise. Delaware County v. First Union Corporation, 929 A.2d 1258, 1261 (Pa.Cmwlth.2007), aff'd, 605 Pa. 547, 992 A.2d 112 (2010). Although the majority recognizes that the doctrine of nullum tempus ordinarily would apply in a case such as this one, it concludes that Section 13.7.1 of the “General Conditions of the Contract for Construction” (Contract) between Sel-insgrove Area School District (District) and Lobar, Inc. rendered the doctrine of nullum tempus inapplicable and/or waived the doctrine as a matter of law. I cannot agree.
Our appellate courts have recognized that nullum tempus and sovereign immunity have common roots and should be viewed as coordinate doctrines. See generally Department of Transportation v. J.W. Bishop & Company, 497 Pa. 58, 439 A.2d 101 (1981); Northampton County Area Community College v. Dow Chemical, U.S.A., 389 Pa.Super. 11, 566 A.2d 591 (1989), aff'd, 528 Pa. 502, 598 A.2d 1288 (1991).1 As with sovereign immunity, the *141legislature has the ultimate and exclusive power to waive the doctrine of nullum tempus. Northampton, 566 A.2d at 595. Therefore, I disagree with the majority’s conclusion that nullum tempus can be waived by contract. Cf. New Foundations, Inc. v. Commonwealth of Pennsylvania, Department of General Services, 893 A.2d 826, 830 (Pa.Cmwlth.2005) (“[N]o contractual agreement can do what the legislature has not done with regard to the sovereign immunity Commonwealth agencies enjoy.”).
Even if the District could waive the doctrine of nullum tempus contractually, I would not conclude that it did so here. By its plain language, Section 13.7.1 of the Contract merely specifies the time periods in which “applicable” statutes of limitations would begin to run in various circumstances. Because no statute of limitations is applicable to the District by virtue of the doctrine of nullum tempus, Section 13.7.1 does not dictate the time within which the District was required to file the instant action.
Furthermore, I believe that Section 13.4.1 of the Contract, which the majority fails to address, negates any finding of waiver. Section 13.4.1 of the Contract (emphasis added) states:
Duties and obligations imposed by the Contract Documents and rights and remedies available thereunder shall be in addition to and not a limitation of duties, obligations, rights and remedies otherwise imposed or available by law.
This provision, when read in conjunction with Section 13.7.1, makes clear that Section 13.7.1 should not be construed in a manner that restricts the District’s right to assert nullum tempus.
Accordingly, because I would conclude that Section 13.7.1 of the Contract neither rendered the doctrine of nullum tempus inapplicable nor waived the doctrine of nullum tempus, I would reverse.

. A Commonwealth agency asserts nullum tempus when it is a plaintiff and sovereign *141immunity when it is a defendant. Northampton, 566 A.2d at 594.